  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 1 of 9
P347/20           Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP




24 April 2020                       Lord Doherty




This petition, lodged by Gilson Gray was accepted and registered on Friday 24
April 2020.




Chris Munn
Depute Clerk of Session




Author: cmunn                        Page 1              Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 2 of 9
P347/20           Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

UNTO THE RIGHT HONOURABLE THE LORDS OF COUNCIL AND SESSION


                                     PETITION


                                         of


     (FIRST) LIME ROCK MANAGEMENT LLP, a limited liability partnership
incorporated under the Limited Liability Partnerships Act 2002 (registration number
 SO300122) and having its registered office at Union Plaza 6th Floor, 1 Union Wynd,
  Aberdeen, AB10 1DQ; (SECOND) LIME ROCK MANAGEMENT LP, a limited
  partnership registered in Delaware, USA, according to the laws of that state (file
  number 2908252), and having a place of business at 274 Riverside Avenue, Suite 3
Westport, CT 06880 USA; and (THIRD) LIME ROCK PARTNERS V, LP, a Cayman-
   exempted limited partnership and having a place of business at Ugland House,
         South Church Street, George Town, PO Box 309GT, Cayman Islands


                                         for


                          interdict and interdict ad interim


HUMBLY SHEWETH:-


   1. That the first petitioner is Lime Rock Management LLP, a limited liability
       partnership incorporated under the Limited Liabilities Partnerships Act 2002
       (registration number SO300122) with a place of business and registered office
       at Union Plaza 6th Floor, 1 Union Wynd, Aberdeen. The second petitioner is
       Lime Rock Management LP, a limited partnership registered in Delaware, USA
       according to the laws of that State (file number 2908252) and having a place of
       business at 274 Riverside Avenue, Suite 3 Westport, CT 06880 USA. The third
       petitioner is Lime Rock Partners V, LP. It is a Cayman-exempted limited
       partnership with a place of business at Ugland House, South Church Street,
       George Town, PO Box 309GT, Cayman Islands. The respondent is Robert
       Gordon Kidd, otherwise known as Bob Kidd. He resides at 12 Myknion 4045,
       Kalogiri Germasogia, Limassol, Cyprus.       The respondent is presently the



Author: cmunn                        Page 2               Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 3 of 9
P347/20               Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

       pursuer in a commercial action in this court against inter alios the petitioners
       which has reference number CA163/19 (hereinafter, the “Commercial
       Action”).      This petition relates to apprehended wrongful actings by the
       respondent relative to his conduct of the Commercial Action. This court
       accordingly has jurisdiction. To the knowledge of the petitioners, the parties
       have not entered into any agreement to prorogate the jurisdiction of any other
       court in respect of the subject matter of the present petition. To the knowledge
       of the petitioner, no proceedings are pending before any other court involving
       the present cause of action.


   2. That the defenders in the Commercial Action, including the petitioners, have
       taken a plea to the competency of the action. At the preliminary hearing in the
       Commercial Action on 28 February 2020 the Commercial Judge allowed parties
       a diet of debate on 23 June 2020 and the two ensuing days. At that diet of
       debate the competency plea is to be debated. The debate was allowed on the
       joint motion of parties in the Commercial Action at the preliminary hearing. If
       the competency plea is sustained, the Commercial Action will (subject to any
       reclaiming motion and any appeal to the Supreme Court) be dismissed.
       Accordingly there may never need to be an inquiry into the merits of the
       Commercial Action. The petitioner did not, at the preliminary hearing, indicate
       that he sought recovery of any documents or other evidence from the
       petitioners.


   3. That the respondent filed in the United States District Court for the District of
       Connecticut (“the US court”) an ex parte application for an order pursuant to
       28 USC § 1782 to conduct discovery for use in foreign proceedings against John
       Thomas Reynolds and Mark McCall, with civil action reference number
       3:20mc16(TOF) (the “US proceedings”).              A copy of the respondent’s
       memorandum in support of his application is produced. Mr. Reynolds is an
       employee and limited partner of the second petitioner and has the title
       Managing Director of the second petitioner. Mr. McCall has served as chief
       financial officer of the second petitioner. He is currently an employee of the
       second petitioner and has the title Managing Director of the second petitioner.
       On 28 February 2020 the US court granted the ex parte application. A copy of
       the US court’s ruling and order is produced (the “US court order”).


Author: cmunn                            Page 3              Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 4 of 9
P347/20            Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP



   4. That on or around 3 March 2020 the respondent, pursuant to the US court’s
       ruling, served on Mr. Reynolds and on Mr. McCall subpoenas to testify at a
       deposition in a civil action on 29 April 2020 and 28 April 2020 respectively, and
       requests to produce documents. Copies of the subpoenas and requests to
       produce documents are produced.


   5. That on or around 20 March 2020 Mr. Reynolds and Mr. McCall lodged a
       motion to quash the subpoenas and requests to produce documents in the US
       Court (the “motion to quash”). A copy of that motion is produced.


   6. That on or around 10 April 2020 the respondent lodged in the US court a
       memorandum in opposition to the motion to quash. In that memorandum the
       respondent indicated that he is amenable to delaying the depositions of Mr.
       Reynolds and Mr. McCall in view of the current Covid-19 pandemic.


   7. That the US court has not yet ruled on the motion to quash. The US court will
       be advised of the petitioners’ intention to bring the present petition before this
       court.


   8. That this court is the forum chosen by the respondent in which to litigate the
       claims which are the subject of the Commercial Action against inter alios the
       petitioners. There is no suggestion that any other court is the natural forum in
       which those claims should be litigated.           In these circumstances the
       respondent’s continued pursuit of the US proceedings, including the holding
       of depositions at which Mr. Reynolds and Mr. McCall are required to attend to
       give testimony and produce documents, is unconscionable. It is oppressive
       and unjust to the petitioners and interferes with the due process of this court.
       Through the US proceedings the respondent seeks to circumvent the
       procedures available in the commercial court for the recovery of evidence.
       None of the documents requested (if they exist) are owned or maintained by
       Mr. Reynolds or Mr. McCall in their individual capacities. The testimony
       sought from them will relate to the activities of Lime Rock entities as well as
       the corporate organisational structure of Lime Rock business.            In reality
       therefore the US proceedings, if allowed to proceed, will primarily affect the



Author: cmunn                         Page 4               Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 5 of 9
P347/20             Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

       petitioners rather than Mr. Reynolds and Mr. McCall personally.           If the
       respondent is allowed to proceed with the subpoenas he will in effect be
       allowed to be allowed to have a pre-trial cross examination of witnesses whom
       he can hardly expect to be helpful to his real cause. That would not be
       permitted under Scottish procedure and there can be no reciprocity. It would
       be unfair both to the witnesses and to the petitioners. Furthermore, in relation
       to documents, the nature and extent of the documentation sought to be
       recovered by the respondent is wider than would ordinarily be allowed by the
       commercial court on the basis of the respondents’ pleadings in the Commercial
       Action. Very wide searches of the petitioners’ records would be required,
       going back about 10 years. Mr. Reynolds and Mr. McCall and perhaps other
       employees will require to be diverted from their normal activities in order to
       deal with such searches. The third petitioner will ultimately require to bear the
       financial burden of the searches being carried out, and of Mr. Reynolds and
       Mr. McCall being diverted from their normal activities in order to deal with
       such searches and to appear at depositions in New York city, although they
       work in Westport, Connecticut approximately 50 miles away. Substantial legal
       costs will be incurred, and have already been incurred, on behalf of Mr.
       Reynolds and Mr. McCall in connection with the US proceedings. Those costs
       will ultimately be borne by the third petitioner. Separately, and in any event,
       the respondent seeks testimony and the production of documents in the US
       proceedings prematurely, having regard to the agreed procedure which is
       currently taking place in the Commercial Action including the diet of debate
       in June 2020. Unless and until proof or proof before answer is allowed in
       relation to the merits of the Commercial Action there is no need for the
       respondent take the testimony and recover the documents which he seeks. He
       would not be granted, in the Commercial Action at the present stage of
       proceedings, an order for recovery of the documents which he seeks through
       the US proceedings absent some compelling and specific reason. No such
       reason exists. There is no procedure in Scotland whereby a potential witness
       may be compelled to give testimony to one party in advance of proof being
       allowed, for the purposes of an action which is already in dependence before
       the court.   It would be oppressive and unjust if the petitioner were to be




Author: cmunn                          Page 5              Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 6 of 9
P347/20               Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

       allowed to take such testimony and recover such documents now, by virtue of
       the US proceedings.


   9. That in contrast, if the respondent is restrained from continuing pursuit of the
       US proceedings, including the holding of depositions at which Mr. Reynolds
       and Mr. McCall are required to attend to give testimony and produce
       documents, it will result in no injustice to him. He will be able to avail himself
       of the usual procedures available in the commercial court for the recovery of
       evidence at the appropriate time.


   10. That in these circumstances the petitioners are under necessity of seeking
       interdict and interdict ad interim to prevent the continuance of an
       unconscionable, oppressive and unjust course of action by the respondent.


   11. That the balance of convenience favours the grant of interdict ad interim. Unless
       the respondent is restrained from his course of action in the United States the
       petitioners will continue to incur costs in relation thereto and will suffer
       irremediable injustice if the respondent is allowed to conduct the depositions
       which he seeks to conduct.


   12. That the respondent has been called upon to desist from said course of action
       but refuses to do so. This petition is accordingly necessary.


MAY IT THEREFORE please your Lordships: to appoint this petition to be intimated
on the Walls in common form, and to be served upon the parties named and designed
in the schedule hereto in the manner therein specified, and to be intimated in any other
manner as shall to the court seem proper, appointing any person claiming an interest
herein to lodge answers, if so advised, within twenty-one days of such intimation,
service and advertisement; and upon resuming consideration hereof, with or without
answers, and after such enquiry, if any, as to your Lordships shall seem proper;


       (a)        to interdict the respondent, by himself or by his servants, agents,
                  employees or anyone acting under his authority, direction, control or
                  instruction from continuing or taking any other step in Civil Action No.
                  3:20mc16(TOF) in the United States Court for the District of


Author: cmunn                            Page 6              Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 7 of 9
P347/20               Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

                  Connecticut, including, without limitation to the foregoing generality,
                  holding any deposition for the purposes of taking the testimony and
                  receiving documents from John Thomas Reynolds, 76 Olmstead Hill
                  Road, Wilton, CT 06897 and/or Mark McCall, 22 Darbrook Road,
                  Wesport, CT 06880; and for interdict ad interim; and


       (b)        to find the petitioners entitled to the expenses of and incidental to this
                  application; and


       (c)        to decern; and


       (d)        to do further or otherwise in the premises as your Lordships shall deem
                  proper;




Author: cmunn                            Page 7               Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 8 of 9
P347/20           Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

                                   SCHEDULE


Service in common form is sought upon:


   1. Robert Gordon Kidd, 12 Myknion 4045, Kalogiri Germasogia, Limassol,
       Cyprus.




Author: cmunn                        Page 8              Basic Interlocutor
  Case 3:20-mc-00016-KAD Document 12-4 Filed 04/24/20 Page 9 of 9
P347/20           Pet: Lime Rock Management Llp & Ors For Interdict
Gilson Gray LLP

UNTO THE RIGHT HONOURABLE THE LORDS OF COUNCIL AND SESSION


                                     PETITION


                                         of


     (FIRST) LIME ROCK MANAGEMENT LLP, a limited liability partnership
incorporated under the Limited Liability Partnerships Act 2002 (registration number
 SO300122) and having its registered office at Union Plaza 6th Floor, 1 Union Wynd,
  Aberdeen, AB10 1DQ; (SECOND) LIME ROCK MANAGEMENT LP, a limited
  partnership registered in Delaware, USA, according to the laws of that state (file
  number 2908252), and having a place of business at 274 Riverside Avenue, Suite 3
Westport, CT 06880 USA; and (THIRD) LIME ROCK PARTNERS V, LP, a Cayman-
   exempted limited partnership and having a place of business at Ugland House,
         South Church Street, George Town, PO Box 309GT, Cayman Islands


                                         for


                          interdict and interdict ad interim




                                  Gilson Gray LLP
                          160 West George Street, Glasgow
                                 Ref: AG/LIM/6/1
                             Agents for the Petitioners




Author: cmunn                        Page 9               Basic Interlocutor
